Citation Nr: 0613722	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-05 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network and Authorization 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to VA payment for cardiac intervention care at a 
private medical facility.  


REPRESENTATION

Appellant represented by:	Michael J. Best, Attorney-at-
law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to 
October 1964.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2003 
decision of the Fort Harrison, Montana, Department of 
Veterans Affairs (VA) Network Authorization and Payment 
Center, which denied VA payment for cardiac intervention care 
at a private medical facility.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge (VLJ) in May 2004.  A 
transcript of the hearing is of record and associated with 
the claims folder.  


FINDINGS OF FACT

1.  The veteran requested private treatment for cardiac 
intervention care.  

2.  VA medical facilities are geographically accessible.

3.  VA facilities are capable of furnishing medical services 
required.

4.  There is no legal entitlement for the award of VA payment 
for cardiac intervention care at a private medical facility.  





CONCLUSION OF LAW

The requirements for entitlement to VA payment for cardiac 
intervention care at a private facility, have not been met. 
38 U.S.C.A. § 1703,  (West 2002);
38 C.F.R. § 17.52 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The VCAA also 
requires VA to notify the claimant of any information, to 
include any medical or lay evidence, not previously provided 
to VA that is necessary to substantiate the claim.

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, in Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), 
the United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  The Board finds that 
such is the case as to the issue of entitlement to private 
cardiac intervention care.  As explained below, the appeal is 
being denied as there is no provision of law which allows the 
benefit for which the veteran is seeking.  Therefore, based 
on the Court's decision in Manning, the Board concludes that 
the issue is not subject to the provisions of the VCAA.

II Analysis

When VA facilities or other Government facilities are not 
capable of furnishing economic or hospital care or medical 
services because of geographic inaccessibility or are not 
capable of furnishing care of services required, VA may 
contract with non-VA facilities for care in accordance with 
provisions of this section.  When demand is only for 
infrequent use, individual authorizations may be used.  
38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.52.

The veteran argues that VA has under treated him .  He argues 
that his service-connected psychiatric disability (rated 100 
percent disabling) would be aggravated by utilizing VA 
facilities, since VA has given him improper care in the past.  
Consequently, he claims that he should be able to receive his 
cardiac treatment from a private facility.  The veteran and 
his representative assert that reasonable accommodation 
should be made in situations where VA treatment would 
aggravate or cause additional impairment of the veteran's 
service-connected psychiatric disability.  The accommodation 
they are seeking is private treatment for the veteran's 
cardiac care.  

At no time during the appeal process does the veteran or his 
representative argue that VA facilities are not feasible or 
geographically available to the veteran, or that VA does not 
have the capability to render the services that he requires.  
In fact, the veteran has utilized VA facilities on numerous 
occasions.  The Board notes that VA regulation, 38 C.F.R. § 
17.130, provides that "[n]o reimbursement or payment of 
services not previously authorized will be made when such 
treatment was procured through private sources in preference 
to available Government facilities."  Thus, the simple 
preference for private care can never be the grounds for 
granting payment or reimbursement for treatment received.

The veteran's representative argues that the veteran's 
situation is analogous to the plaintiff (patient) in Deasy v. 
United States of America, 99 Fed.3rd 354 (10th Cir. 1996).  
The Board finds that this case is not applicable to the 
veteran's case.  This case involved a Federal Tort Claims Act 
(FTCA) suit.  In this case, the United States District Court 
for the District of Colorado entered judgment for the 
patient.  The United States appealed.  The Court of Appeals 
held that 1) evidence supported a finding that VA 
psychiatrists committed malpractice by failing to refer 
patient for medical treatment of his edema; 2) award of 
damages in the form of reversionary trust for lifetime 
medical and psychiatric care outside VA system was not 
clearly erroneous and 3) award of $600,000 for pain and 
suffering was not excessive.  The United States Court of 
Appeals, Tenth Circuit affirmed the prior decisions.  

The Deasy case is different from the veteran's case as the 
plaintiff in Deasy filed a claim under the FTCA and he 
received a judgment in his favor which included access to 
private treatment.  There is no record in the claims file 
that the veteran has filed this type of claim.  Irrespective 
of the lack of such filing, the Board must point out that a 
tort action under the FTCA is not a claim that comes under 
the jurisdiction of the Board.  The Board, however, can 
adjudicate claims under the provisions of 38 U.S.C.A. § 1151, 
benefits for persons disabled by VA treatment.  That type of 
claim, however, has not been developed or adjudicated for 
appellate review.  Therefore, the Board does not have 
authority to adjudicate such a claim in the first instance.  
If the veteran desires to file this type of claim he should 
do so with the Agency of Original Jurisdiction (AOJ)

Even if the Board was to find that the veteran's assertions 
and arguments to be credible, the Board must point out that 
the veteran has not submitted a claim for which there is a 
legal entitlement under the law.  In this case, the veteran 
prefers private treatment, as opposed to VA treatment, due to 
the impact that VA treatment has on his service-connected 
psychiatric disability.  The law provides that private 
treatment in preference of VA treatment cannot be grounds for 
payment of private medical care.  Where the law is 
dispositive of the claim, the claim should be denied due to a 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Consequently, the Board has no recourse but 
to deny the claim.


ORDER

VA payment for cardiac intervention care at a private medical 
facility is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


